Citation Nr: 1223824	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of melanoma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a prior denial of service connection for residuals of melanoma.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia].

In a March 2011 Board decision, the claim was reopened and remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in August 2011.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has residuals of melanoma that is as likely as not related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, he has residuals of melanoma that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the Veteran's appeal at this time is not prejudicial to him.

The Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Here, the Veteran asserts that he has residuals of melanoma which are due to his military service.  See, e.g., the Veteran's claim to reopen dated in March 2009.  In particular, he asserts that his melanoma was incurred as a result of "exposure to excessive sunlight" in his duties as a lifeguard during his military service.  Id.  The Veteran has further asserted that he experienced multiple sunburns as a result of this lifeguard duty.  See the VA examination report dated in March 2011.  The Board has thoroughly reviewed the record and finds that the evidence supports a finding that the Veteran's currently diagnosed residuals of melanoma are the result of his active duty service.  
Specifically, the record demonstrates that the Veteran served on active duty from January 1964 to October 1967.  Although his DD-214 shows that his military occupational specialty (MOS) was that of field wireman, his service treatment records (STRs) mention his work as a lifeguard while stationed at Fort. McPherson, Georgia.  See the STR dated November 1966.  The Board has no reason to disbelieve the Veteran's assertion of in-service sun exposure during his military duties as a lifeguard.  The Board acknowledges that STRs do not show complaints of, or treatment for, sunburns or other sun-related skin lesions.  Further, the report of the August 1967 service separation examination did not document any continuing complaints or diagnoses with regard to the skin.  However, the Veteran is competent to describe what he experienced in service-such as, sunburns and sun exposure.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Post-service treatment records document the removal of squamous cell carcinoma from the Veteran's left forearm in August 2000.  VA treatment records dated in April 2007 and July 2007 document the Veteran's history of a malignant melanoma which was removed from his back in May 2001.  The following diagnosis was indicated:  "melanoma, Breslow 0.5; Clark level 2 status-post resection in 2001 and no evidence of recurrence by clinical exam or [positron emission tomography] PET scan or [computed tomography] CT scan."  See, e.g., the VA treatment record dated in July 2007.  A VA treatment record dated in July 2010 documents a well-healed scar of the upper back from the May 2001 melanoma excision.

In support of his claim, the Veteran submitted a letter from Dr. K.E.G.  In the February 2009 letter, Dr. K.E.G. indicated that the Veteran is a patient under her care with the diagnosis of melanoma.  She further stated, "[i]t is my opinion that his service as a lifeguard in the military with history of multiple sunburns contributed to this disease.  It is as likely than not that this military experience contributed to his future development of cancer."  With respect to this opinion, the Board notes that the probative value of Dr. K.E.G.'s medical nexus opinion is compromised because she did not provide a rationale for her conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).
Accordingly, pursuant to the March 2011 Board Remand, the Veteran was afforded a VA examination in March 2011.  Critically, the VA examiner reviewed the claims file and noted the Veteran's history of sun exposure during his military service and his description of the sunburns incurred as a result.  The examiner noted diagnoses of "healed incisional scar - right scapular area and healed right wrist scar from squamous cell carcinoma."  The examiner then concluded, based upon the Veteran's history and competent report of in-service sunburns, that, "[a]fter review of all available medical records, history and physical exam, [the Veteran's melanoma] IS AS LEAST AS LIKELY AS NOT (50/50 probability) a result of sun exposure during active duty."  (Emphasis as in original).

Based on a review of the evidence, the Board finds that service connection for residuals of melanoma is warranted.  Crucially, the March 2011 VA medical opinion supports a finding of a nexus between the Veteran's military service and his currently-diagnosed residuals of melanoma.  There is no medical opinion of record that contradicts the findings of the March 2011 VA examiner.

Thus, the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed residuals of melanoma is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The Board will resolve reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for residuals of melanoma.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for residuals of melanoma is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


